DETAILED ACTION
Claims 1-20 are pending and have been examined.
This application is a Continuation (CON) of 16/674,103, now US 11,087,284; which is a CON of 16/176,319, now US 10,510,047.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2017/0103392 A1 (Moore et al.).

As to Claim 1, Moore et al. anticipate a method comprising: 
receiving, from a first merchant, a first message directed to a single proxy address, the single proxy address corresponding to a plurality of account-holders, the first message comprising transaction information (Moore et al. disclose the merchant 160, first temporary {proxy} email address {single address}142a corresponding to an email address of a customer of enterprise 110; and receipt information in the first email -  Figure 1 and ¶¶ [0026-0027, 0036]); 
comparing the transaction information to an account-holder database (Moore et al. disclose element 120 – fig. 1) to identify account-holder information (elements 122a-122n – fig. 1) for a first account-holder (element 122a – fig. 1) for a first account-holder (element 122a – fig. 1) of the plurality of account-holders (element 122n – fig. 1) of the plurality of account-holders (element 122n – fig. 1), the account-holder information including a primary address (elements 124a-124n – fig. 1) i.e., temporary email generator 140 maps the temporary email address to an email address of a customer of enterprise 110. Mapping may comprise redirecting email sent to a temporary email address (e.g., temporary email address 142a) to the customer's email address (e.g., customer email address 124a) (¶ [0027]); and 
sending a forward message to the primary address, the forward message comprising the transaction information from the first message (Moore et al. disclose i.e., temporary email generator 140 forwards emails received by a temporary email address 

As to Claim 3, Moore et al. anticipate the method of claim 1, further comprising: 
receiving a plurality of messages (i.e., emails for receipts) from a plurality of merchants (162a-162n – fig. 1), each of the plurality of messages being intended for a respective account-holder of the plurality of account-holders ((i.e., all emails with receipt information 165 are sent to a temporary address that is mapped to a customer email address) (¶ 0027 & 0058)). 

As to Claim 4, Moore et al. anticipate the method of claim 1, further comprising: 
sending the transaction information to a transaction server, the transaction server storing transaction (165 – fig. 1) data associated with a plurality of transactions corresponding to a plurality of purchases and configured to store the transaction information in association with a first transaction of the plurality of transactions corresponding to a first purchase (i.e., Transaction information may comprise receipts 165a-165n received from third party 160, where n represents any suitable number. A transaction receipt is an acknowledgment of a transaction, such as a purchase transaction between third party 160 and a customer of enterprise 110) (¶ 0030). 

As to Claim 5, Moore et al. anticipate the method of claim 1, further comprising: 
parsing data indicative of the first message to identify, as the transaction information, one or more of a merchant name, a merchant code, a transaction time and date, a total transaction amount (i.e., health care expense; ¶ 0037), a subtotal amount, discounts provided, a shipping and handling cost, one or more product names, one or more product descriptions (i.e., cup of coffee; ¶ 0039), one or more product sizes, one or more product customizations, one or more product quantities, one or more product prices, one or more services rendered, a gratuity, and tax information. 

As to Claim 6, Moore et al. anticipate the method of claim 1, further comprising: 
parsing data indicative of the first message to identify, as the account-holder information, one or more of an address, a name, a card number, a partial card number, an expiration date for a card, a security code, an account number (i.e., transaction identifier 132a may be associated with the customer; ¶ 0025), a rewards or loyalty program number, or a phone number associated with an account-holder of the plurality of account-holders. 

As to Claim 7, Moore et al. anticipate the method of claim 1, further comprising: 
determining, from within the transaction information, one or more line items associated with a first purchase, the one or more line items comprising a service rendered, a product name, a product quantity, and a product price (i.e., receipt parsed to determine there was a health care expense or “service rendered”) (¶ 0037); 
determining, from within the transaction information, an overall total representative of a total amount spent associated with the first purchase (i.e., parse out data per line and once third party 160 determines the cost for gas, receipt 165a is generated and communicated) (¶ 0037-0038); and 
verifying the one or more line items by comparing an aggregate price of the one or more line items with the overall total (¶ 0037-0039). 

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and the double-patenting rejection is cured.
Claims 9-20 are allowed

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2456